Page 1/3 CIVIL, doom Case
                     67138,3:20-cv-00559-EWD
                            Transactionflate: 06/10/2020
                                                     Document 1-2                   08/27/20 Page 1 of 4




                         21st JUDICIAL DISTRICT COURT FOR THE PARISH OF LIVINGSTON

                                                      STATE OF LOUISIANA


                         DOCKET NO.: l(pl I            A                                         DIVISIOZ)

                                                         SHAWN PIERRON

                                                               VERSUS

                                    WAL-MART LOUISIANA, L.L.C. AND ROBERT DOE

                                                    PETITION FOR DAMAGES

                         NOW INTO COURT, through undersigned counsel, comes SHAWN PIERRON, a resident

               of the full age of majority of the Parish of Livingston, State of Louisiana, who respectfully represent

                                                                    I.

                         Made Defendants herein are:

                                  A. WAL-MART LOUISIANA, L.L.C., or in the alternative an affiliate
             15 c)                   thereof, a foreign corporation, registered and doing business in the State of
             . I—
               t.,
                   —
                                     Louisiana with its registered agent listed as CT Corporation, 5615 Corporate
                              _-.)
                              c)     Blvd., Ste. 400B, Baton Rouge, Louisiana 70808; and
                              ,-
        -I                     I-
                                    ROBERT DOE, an unknown person believed to be a resident of the State
                                    of Louisiana.
             _)c: c=:#
               < C=                                                2.

                         On or about April 13,2019 at approximately 3:00 p.m., plaintiff, SHAWN PIERRON entered

               the premises believed to be owned and/or operated by WAL-MART LOUISIANA, L.L.C., or in the.

               alternative an affiliate thereof, located at 904 S. Range Avenue, Denham Springs in the Parish of

               Livingston, State of Louisiana.

                                                                   3.

                         Plaintiff walked in a careful and prudent manner by the electronics department of the above

              identified store owned, operated, and/or managed by Wal-Mart Louisiana, LLC, or in the alternative an

              affiliate thereof, when he suddenly and without warning fell. After Plaintiff fell, he noticed water on the

               floor. The fall and water were in very close proximity to the customer service area of the electronics

              department.

                                                                   4.

                       Upon information and belief, the defendant, an employee of Wal-Mart Louisiana, LLC,

               ROBERT DOE, knew or should have known that there was water on the floor and as such, is

               responsible for the damages caused by the said unreasonably dangerous condition.

                                                                   5.

                                                               Page 1 o14



                                                                                                            EXHIBIT A
Page 2/3 CIVIL 000000..167138, Transaction Date: 06/10/2020
                    Case 3:20-cv-00559-EWD             Document 1-2               08/27/20 Page 2 of 4




                     On information and belief, defendant, ROBERT DOE, was acting within the course and scope

             of his employment with defendant, WAL-MART-LOUISIANA, L.L.C., or in the alternative an affiliate

             thereof. As the employer of ROBERT DOE, WAL-MART LOUISIANA, L.L.C., is jointly, severally,

             solirlartly and vicariously liable and responsible for the acts of negligence and damages caused by its said

             employee during the course and scope of said employee's employment under the doctrine of

             Respondeat Superior.

                                                                  6.

                     This accident was caused by the fault of defendants, ROBERT DOE and WAL-MART

             LOUISIANA, L.L.C. in the following non-exclusive respects:

                     A.      By failing to maintain a proper lookout so as to have timely corrected the unreasonably

                             dangerous condition;

                     B.      By failing to exercise reasonable care to keep its aisles and floors in safe condition;

                     C.      By failing to timely correct an Unreasonably dangerous condition on its premises;

                     D.      By failing to maintain proper control of the premises;

                     E.      By failing to properly inspect its premises;

                     F.      By cleating the unreasonably dangerous condition;

                     G.      By failing to warn Plaintiff of the unreasonably dangerous condition;

                    H.       By failing generally to exercise a degree of care commensurate with the existing
                             circumstances at the time of the incident;

                     I.      By violating safety rules and regulations thus performing job duties in a reckless,
                             unsafe, and manner;

                    J.       By failing to prevent Plaintiff from entering into what Defendant knew or
                             should have known was an unsafe area; and,

                    K.       Other acts of negligence which were the cause of this accident and will be
                             shown at the trial of this matter.

                                                                  7.

                    As a result of this accident, SHAWN PIERRON sustained the following non-exclusive elements

             of damages:

                    a.       Physical pain, suffering and anguish (past, present and future);
                    b.       Mental fright, shock, fear and anguish (past, present and future);
                    c.      Medical expenses (past, present and future);
                    d.      Loss of enjoyment of life;
                    e.       Permanent residual disability; and
                    f.       Other elements of damages which will be demonstrated with particularity at the trial
                             of this matter.

                                                             Page 2 of 4



                                                                                                          EXHIBIT A
Page 3/3 CIVIL, 00000C•167138, Transaction Date: 06/19/2020
                     Case 3:20-cv-00559-EWD             Document 1-2                08/27/20 Page 3 of 4
                                      r     R.       f.




                                                                 8.
                                                                 8.

                     Upon information and belief, WAL-MART LOUISIANA, L.L.C., or in the alternative an

             affiliate thereof, is self-insured.

                                                                 9.

                     As a direct result of the accident sued upon herein, plaintiff, SHAWN PIERRON, has been

             forced to undergo medical treatment for physical injuries and said injuries have required continued

             medical treatment and medical expenses; also, Plaintiff has suffered physical pain and suffering, mental.

             anguish pain and suffering, loss of enjoyment of life, the potential. for permanent disability, loss of

             future earnings and earnings capacity and other damages, all of which entitle Plaintiff to the recovery of

             reasonable damages.

                     WHEREFORE, plaintiff, SHAWN PlERRON, prays that Defendants be duly served and

             cited to appear and answer.this Petition, and after the expiration of all legal delays and due proceedings

             are had, that there be a judgment rendered herein in favor of SHAWN PIERRON and against

             defendants, WAL-MART LOUISIANA, L.L.C., or in the alternative an affiliate thereof, and ROBERT

             DOE, in solido, .for all items of special damages incurred by Plaintiff and such general damages as are

             reasonable in the premises, together With legal interest from the date of judicial demand until paid, all

             costs of this proceeding, and all such other and equitable relief to which Plaintiff may be entitled.


                                                                          11v Sub



                                                             ROB         M. LUCKY (#28130)
                                                             MICHAEL MALINOWSICI (#28668) .
                                                             THE LUCKY LAW FIRM, PLC
                                                             3765 Government Street, Suite A
                                                             Baton Rouge, Louisiana 70806
                                                             Telephone: (225) 387-5656
                                                             Facsimile: (225) 343-3411     •
                                                             Email: rlucky@theluckylawfirm.com
                                                                    michael@theluckylawfirm.com
                                                             Counsel for Plaintiff, Shawn Pietron



             PLEASE SERVE:

             WAL-MART LOUISIANA, L.L.C.,
             or in the alternative an affiliate thereof,
             Through its agent for service of process
             C T Corporation
             5615 Corporate Blvd., Ste. 400B
             Baton Rouge, LA 70808

                                                                                          21st JUDICIAL DISTRICT
                                                                                         PARISH OF LIVIN STON, LA
                                                            Page 3 of 4                                            i
                                                                                          A true copy • t, : origino_,,
                                                                                        this          •         2tLa..)

                                                                                                            EXHIBIT
                                                                                                irr7,7•1", -7-'1) Co WIA
                      Case 3:20-cv-00559-EWD
Page 1/1 CIVIL, 61300QC,167138,                         Document
                                Transaction Date: 06/10/2020                 1-2    08/27/20 Page 4 of 4




                     21st JUDICIAL DISTRICT COURT FOR THE PARISH OF LIVINGSTON

                                                      STATE OF LOUISIANA


                     DOCKET NO.:                    (1)                                           DIVISION:

                                                          SHAWN PIERRON

                                                              VERSUS

                                 WAL-MART LOUISIANA, L.L.C. AND ROBERT DOE


                                                     REOLTEST FOR NOTICES


             To:     Clerk of Court

                     21st Judicial District Court

                     In accordance with Louisiana Code of Civil Procedure Article 1572, you are hereby requested to

             give us notice by mail ten (10) days in advance of the date fixed for trial or hearing of this case, whether on

             exceptions, motions, rules, or the merits.

                     We also request immediate notice of all others or judgments, whether interlocutory or final, made

             or rendered in this case upon the rendition thereof as provided by Louisiana Code of Civil Procedure

             Articles 1913 and 1914, including notice of judgment in the event this case is taken under advisement, or if

             the judgment is not signed at the conclusion of the trial.


                                                                Respectfully Submitted:




                                                                ROBERT M. LUCKY (#28130
                                                                MICHAEL MALINOWSKI (#28668)
                                                                THE LUCKY LAW FIRM, PLC
                                                                3765 Government Street, Suite A
                                                                Baton Rouge, Louisiana 70806
                                                                Telephone: (225) 387-5656
                                                                Facsimile: (225) 343-3411
                                                                Email: rlucky@theluckylawfirtn.corn
                                                                        tnichael@theluckylawfirm.com
                                                                Counsel for Plaintiff, Shawn Pierron




                                                                                                                           6


                                                               Page 4 of 4


                                                                                                              EXHIBIT A
